Exhibit VOICESERVE, INC.AND SUBSIDIARIES Index to Pro Forma Financial Statements Pro Forma Combined Balance Sheets as of December 31, 2007 (Unaudited) PF-2 Pro Forma Combined Statements of Operations (Unaudited): For the year ended March 31, 2007 PF-3 For the nine months ended December 31, 2007 PF-4 Notes to Pro Forma Combined Financial Information(Unaudited) PF-5 PF-1 VOICESERVE INC. AND SUBSIDIARIES Pro Forma Combined Balance Sheets December 31, 2007 (Unaudited) VoiceServe, Inc. and VoipSwitch Pro Forma Pro Forma Subsidiary Inc. Adjustments Combined Assets Current assets: Cash and cash equivalents $ 155,305 $ 56,852 $ - $ 212,157 Accounts receivable, net of allowance for doubtful accounts 19,334 - - 19,334 Inventory 76,756 - - 76,756 Prepaid expenses 119,617 - - 119,617 Total current assets 371,012 56,852 - 427,864 Property and equipment, net 12,617 - - 12,617 Intangible assets - - (a) 2,392,022 2,392,022 Total assets $ 383,629 $ 56,852 $ 2,392,022 $ 2,832,503 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable $ 145,782 $ 2,000 $ - $ 147,782 Accrued expenses payable 5,680 - - 5,680 Deferred software license fees - 46,874 - 46,874 Loans payable to related parties 44,762 - - 44,762 Due sellers of VoipSwitch Inc. - - (a) 600,000 600,000 Total current liabilities 196,224 48,874 600,000 845,098 Stockholders' equity (deficiency): Preferred stock - Common stock 23,965 5,000 (a) (1,250 ) 27,715 Additional paid-in capital 1,861,981 224,000 (a) 1,572,250 3,658,231 Retained earnings (deficit) (1,698,507 ) (221,022 ) (a) 221,022 (1,698,507 ) Accumulated other comprehensive - income (loss) (34 ) - - (34 ) Total stockholders' equity (deficiency) 187,405 7,978 1,792,022 1,987,405 Total liabilities and stockholders' equity (deficiency) $ 383,629 $ 56,852 $ 2,392,022 $ 2,832,503 See notes to proforma combined financial information. PF-2 VOICESERVE, INC. AND SUBSIDIARIES Pro Forma Combined Statements of Operations For the Year Ended March 31, 2007 (Unaudited) VoiceServe, Inc. VoipSwitch Pro Forma Pro Forma and Subsidiary Inc. Adjustments Combined Operating revenues $ 152,965 $ 503,737 $ - $ 656,702 Cost of operating revenues 183,508 48,000 (b) 200,000 431,508 Gross profit (loss) (30,543 ) 455,737 (200,000 ) 225,194 Selling, general and administrative expenses 588,781 80,584 (b) 30,000 699,365 Income (loss) from operations (619,324 ) 375,153 (230,000 ) (474,171 ) Interest income 393 775 - 1,168 Interest expense - Income (loss) before income taxes (618,931 ) 375,928 (230,000 ) (473,003 ) Income taxes (benefit) - Net income (loss) $ (618,931 ) $ 375,928 $ (230,000 ) $ (473,003 ) Basic and diluted net income (loss) per common share $ (0.03 ) $ 75.19 $ (0.02 ) Shares used to compute basic and diluted net income (loss) per common share 20,138,643 5,000 (c) 3,745,000 23,888,643 See notes to proforma combined financial information. PF-3 VOICESERVE, INC. AND SUBSIDIARIES Pro Forma Combined Statements of Operations For the Nine Months Ended December 31, 2007 (Unaudited) VoiceServe, Inc. VoipSwitch Pro Forma Pro Forma and Subsidiary Inc. Adjustments Combined Operating revenues $ 332,439 $ 404,698 $ - $ 737,137 Cost of operating revenues 352,363 36,000 (b) 150,000 538,363 Gross profit (loss) (19,924 ) 368,698 (150,000 ) 198,774 Selling, general and administrative expenses 557,540 67,078 (b) 22,500 647,118 Income (loss) from operations (577,464 ) 301,620 (172,500 ) (448,344 ) Interest income 1,193 1,757 - 2,950 Interest expense (133 ) - - (133 ) Income (loss) before income taxes (576,404 ) 303,377 (172,500 ) (445,527 ) Income taxes (benefit) - Net income (loss) $ (576,404 ) $ 303,377 $ (172,500 ) $ (445,527 ) Basic and diluted net income (loss) per common share $ (0.02 ) $ 60.68 $ (0.02 ) Shares used to compute basic and diluted net income (loss) per common share 23,121,768 5,000 (c) 3,745,000 26,871,768 See notes to proforma combined financial information. PF-4 VOICESERVE, INC. AND SUBSIDIARIES Notes to Pro Forma Combined Financial Information (Unaudited) Note 1 - Basis of Presentation On January 15, 2008, VoiceSeve, Inc. (“VSRV”) closed an Acquisition Agreement with VoipSwitch Inc. (“VoipSwitch”) and its three stockholders whereby VSRV acquired all VoipSwitch issued and outstanding ordinary shares for total consideration of $3,000,000 ($450,000 cash, $150,000 notes payable due on demand, $600,000 notes payable in total monthly installments of $50,000 per month for 12 months, and 3,750,000 shares of VSRV common stock valued at $0.48 per share or Payment of the monthly installments of the $600,000 notes payable is contingent upon and limited each month to the future monthly net income of
